Citation Nr: 1112557	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  09-01 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from October 1967 to October 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for PTSD, rated 30 percent, effective March 13, 2007.  A March 2010 rating decision increased the rating to 50 percent, also effective March 13, 2007.  In December 2009, a hearing was held before a decision review officer (DRO) at the RO.  In February 2011, a Travel Board hearing was held before the undersigned.  Transcripts of these hearings are associated with the claims file.  

The matter of the rating for malaria has been raised by the record, but not adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over such issue, and it is referred to the AOJ for appropriate action.   

The Veteran has a pending claim of entitlement to a total disability rating based on individual unemployability (TDIU).  The RO has not completed development in that matter.  As under governing caselaw it is considered part and parcel of the increased rating claim on appeal, it will be discussed in the remand.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

At the February 2011 Travel Board hearing, the Veteran alleged that his PTSD significantly interfered with his employment functioning.  He testified that he worked for U.S. Air Lines for 32 years, loading and unloading airplanes (and that he did not retire, but receives a pension).  The record reflects extensive allegations regarding the impact of the Veteran's PTSD on his employment.  See, e.g., May 2007 VA examination report (pages 2 and 4, reporting he was in a physical altercation with a co-worker); see also March 2010 VA examination report (pages 2 and 5, indicating multiple altercations with co-workers and supervisors, including incidences of a physical nature).  Inasmuch as the Veteran has indicated that employment records would corroborate the alleged impact his PTSD has had on employment, these records are identified pertinent evidence that is outstanding, and should be secured.  Notably, the Veteran's cooperation (providing identifying information and releases) is needed for VA to secure any employment records.  Furthermore, a contemporaneous examination based on the history of the Veteran's PTSD, including his employment history, is necessary.  

The Veteran is advised that a governing regulation provides that where evidence (to include identifying information and any necessary releases) requested in connection with a claim for increase is not furnished within one year after the date of the request, the claim will be considered abandoned.  38 C.F.R. § 3.158(a).  

Finally, it is noteworthy, as this appeal is from the initial rating assigned with the award of service connection, that "staged" ratings are for consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Accordingly, the case is REMANDED for the following action:


1.  The RO should secure for the record complete clinical records of all VA evaluations and/or treatment the Veteran has received for PTSD since February 2010.  

2.  The Veteran should be asked to provide releases for VA to secure from U.S. Air Lines any records pertaining to his work record with that employer (to specifically include any records pertaining to disciplinary actions and to the circumstances surrounding his termination of such employment).  He must have the full year provided by regulation to respond (and if he does not, the matter should then be processed under 38 C.F.R. § 3.158(a)).  The RO should secure such records from U.S. Air Lines.  If the records sought are not received pursuant to the RO's request after the Veteran provides releases, he must be so advised, and advised further that ultimately it is his responsibility to ensure that the records are received.  

3.  Upon completion of the above (if the matter is not processed under 38 C.F.R. § 3.158(a)), the RO should arrange for the Veteran to be examined by a psychiatrist to assess the current severity of his service-connected PTSD.  The Veteran's claims file (including this remand and the evidence and information received pursuant to the development sought above) must be reviewed by the examiner in conjunction with the examination.  The examiner should describe all findings in detail, noting the presence or absence of each symptom in the schedular criteria for ratings above 50 percent.  The examiner should also comment on the expected impact of the symptoms found on the Veteran's everyday and occupational functions, to include the impact of any alcohol and/or substance abuse on function.  The examiner must also opine (with explanation of rationale) whether or not any alcohol and/or drug abuse is a symptom of/secondary to PTSD.  The examiner must explain the rationale for all opinions offered.  

4.  The RO should then readjudicate the claim (to include consideration of the possibility of "staged" ratings, if indicated by facts found), and also (upon full evidentiary development of the matter) the matter of entitlement to a TDIU rating.  If it remains denied, the RO should issue an appropriate supplemental statement of the case (that encompasses the matter of entitlement to TDIU) and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

